DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “computing a minimum object velocity using data independent approximations for each pixel in an image.” Neither the term “data” nor the term “image” is present in the parent claim, and neither is defined in claim 2. It is unclear what “data” refers to or what “data-independent” means in this context. It is further unclear for what image the minimum object velocity is computed. It is unclear if the image or the data is in any way related to the limitations of claim 1, or if the image/data are entirely separate and are used in conjunction with the limitations of claim 1. It is unclear what is represented by the pixels of the image – e.g. is it an image of a region where the method is performed? For the purposes of further examination, the claim will be interpreted to mean that approximations relating to an image that will be acquired (based on the approximations) are made prior to image acquisition.
Claim 3 recites the limitation “the data independent approximation.” This limitation lacks proper antecedent basis in the claims. 

Claim 3 recites the limitation “wherein the data independent approximation comprises multiplying a first measured velocity value....” The scope of the term “data independent” is unclear because 1) this term is not defined in claim 3 or the parent claim (claim 1) and 2) because a measured value appears to be used in obtaining the “data independent approximation,” where a measured value would reasonably be considered “data.” If “data” is meant to have a different meaning in this claim, such meaning is unclear. For the purposes of further examination, this claim will be interpreted to mean that at least one velocity value must be measured to be used in the “data-independent approximation,” where “data” means something other than the measured velocity value(s).
Claim 4 recites the limitation “the moving reflector.” This limitation lacks proper antecedent basis in the claims. 
Claim 4 recites the limitation “a multiple aperture probe.” While claim 1 does not positively recite a probe, a probe is considered necessary to provide “a first transmit aperture”, “a first receive aperture”, and “a second receive aperture.” It is unclear if “a multiple aperture probe” is the same as or distinct from the probe which is necessary to provide the multiple apertures (“a first transmit aperture”, “a first receive aperture”, and “a second receive aperture”) of claim 1. 
Claim 7 recites the limitation “a transmit aperture.” It is unclear if “a transmit aperture” is the same as or distinct from “a first transmit aperture” as set forth in claim 1. Therefore, this limitation does not have proper antecedent basis in the claims. 
Claim 7 recites the limitations “the first velocity measurement taken along an acoustic path bisecting an angle between the first receive aperture, a test segment, and the second receive aperture; and the second velocity measurement taken along an acoustic path from a 
Claim 12 recites the limitations “the transmit aperture” and “the receive aperture” where claim 11 recites only “a first transmit aperture” and “a first receive” aperture. Therefore, these limitations lack proper antecedent basis in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle et al. (US PG Pub. No. US 2009/0326379 A1, Dec. 31, 2009) (hereinafter “Daigle”) in view of Scabia, M., M. Calzolai, L. Capineri, Leonardo Masotti, and A. Fort. "A real-time two-dimensional pulsed-wave Doppler system." Ultrasound in medicine & biology 26, no. 1 (2000): 121-131 (hereinafter “Scabia”).
Regarding claim 1: Daigle teaches a method of imaging with Doppler ultrasound, comprising: transmitting a first unfocused semicircular ultrasound wavefront pulse from a first transmit aperture towards a moving object ([0064], [0073], [0091]-[0092], claim 1); receiving echoes of the first wavefront pulse at a receive aperture ([0073]); and computing an object velocity vector at one or more test segments based on the received echoes at the receive aperture ([0077]-[0078], [0080], claim 1).
Daigle is silent on two receive apertures.
Scabia, in the same field of endeavor, teaches a method of Doppler ultrasound comprising the use of two, separated receive apertures (figure 1, Two-Dimensional Doppler 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle by using two receive apertures as taught by Scabia in order to enable multidimensional Doppler using a single probe in view of the further teachings of Scabia.
Regarding claim 2, as best understood based on limitations which are indefinite: Daigle and Scabia teach the method of claim 1 further comprising: computing a minimum object velocity using data independent approximations for each pixel in an image (Daigle - [0105], [0080]-[0081]; Scabia - equations 1-10 and all associated description – in the absence of any limitation on the term “minimum”, any “minimum” is considered to suffice, where Scabia determines the minimum of the two possible max velocities based on the probe geometry in equation 10).
Regarding claim 3, as best understood based on limitations which are indefinite: Daigle and Scabia teach the method of claim 1, wherein the data independent approximation comprises multiplying a first measured velocity value by an inverse of a cosine of half of a first angle defined by the transmit aperture, a first test segment and the second receive aperture (the "first measured velocity value" can be Vx where, as evidenced by Holzner, Steven. "How to Find Vector Components", https://www.dummies.com/education/science/physics/how-to-find-vector-components/, retrieved 03/04/2021, Vx multiplied by 1/cos theta1 ["an inverse of a cosine"] may be an “approximation” for the velocity V, and where in the case where the triangle of figure 1 is isoceles [e.g. where the distance between a particular test segment is equal to the distance between the transmit aperture and the second receive aperture] angle theta1 would be 45 degrees which is half the angle [90 degrees] labeled A in figure 1 of Scabia as reproduced 

    PNG
    media_image1.png
    287
    360
    media_image1.png
    Greyscale

Regarding claim 4, as best understood based on limitations which are indefinite: Daigle and Scabia teach the method of claim 1 further comprising: computing speed and direction of the moving reflector by solving a set of simultaneous equations based on geometry of a multiple aperture probe (Scabia - equations 1-10 and all associated description).
Regarding claim 5: Daigle and Scabia teach the method of claim 1 further comprising: computing a direction of the velocity vector (Daigle - [0077]-[0078], [0080], [0090]).
Regarding claim 6: Daigle and Scabia teach the method of claim 1, further comprising computing a magnitude of the velocity vector (Daigle - [0077]-[0078], [0080], [0090]).
Regarding claim 7, as best understood based on limitations which are indefinite: Daigle and Scabia teach the method of claim 1, wherein a magnitude of the velocity vector is calculated by taking half the sum of the magnitudes of a first velocity measurement and a second velocity measurement (Daigle – [0080] – the velocity measurements, including magnitude, are averaged and in the case where there are two acquired measurements, it would amount to taking half the sum of the two measurements) the first velocity measurement taken along an acoustic path bisecting an angle between the first receive aperture, a test segment, 
[AltContent: connector]1)

    PNG
    media_image1.png
    287
    360
    media_image1.png
    Greyscale

2)
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    287
    360
    media_image1.png
    Greyscale



Regarding claim 11: Daigle teaches a method of measuring a velocity of objects moving within a region of interest, comprising: transmitting a first unfocused semicircular ultrasound wavefront pulse from a first transmit aperture ([0064], [0073], [0091]-[0092], claim 1); receiving echoes of the first wavefront pulse at a first receive aperture ([0073] - any elements which receive the echoes can be considered a "first aperture", claim 1). Daigle further teaches the signal processing may be implemented easily with off-the-shelf components ([0119]-[0122]).
Daigle is silent on storing quadrature values of the received echoes; and evaluating the in-phase and quadrature values to determine a magnitude and a direction of motion of objects within the region of interest relative to the first transmit aperture or the first receive aperture.
Scabia, in the same field of endeavor, teaches storing quadrature values of the received echoes; and evaluating the in-phase and quadrature values to determine a magnitude and a direction of motion of objects within the region of interest relative to the first transmit aperture or the first receive aperture (pg. 127, column 1) where such processing is performed using commercially available (“off-the-shelf”) components (pg. 127, column 1).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to implement the signal processing of Daigle as taught by Scabia, in view of the suggestion of Daigle to use “off-the-shelf” components, because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Regarding claim 12: Daigle and Scabia teach the method of claim 11 wherein the transmit aperture and the receive aperture are located on a common transducer array ([0073] - transducer head 20 transmits and receives).

It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle by using two receive apertures as taught by Scabia in order to enable multidimensional Doppler using a single probe in view of the further teachings of Scabia.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle and Scabia as applied to claim 1 above, and further in view of Pelissier et al. (US PG Pub. No. US 2011/0196237 A1, Aug. 11, 2011) (hereinafter “Pelissier”).
Regarding claim 8: Daigle and Scabia teach the method of claim 1 but are silent on receiving a user input indicating an axis of predominant motion of the moving object.
Pelissier, in the same problem solving area of Doppler imaging, teaches receiving a user input indicating an axis of predominant motion of the moving object ([0084]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle and Scabia by including the user input of Pelissier in order to allow the user to obtain a desired velocity measurement at a location and direction of their choice.
Regarding claim 9: Daigle, Scabia, and Pelissier teach the method of claim 8. Pelissier further teaches using at least one color to indicate motion along an axis ([0070]-[0071]), although Pelissier does not specify that this color indication is applied to the user-selected direction.
prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle, Scabia, and Pelissier to apply the color indication of Pelissier to the user-selected direction in order to provide the user with easily understood visual feedback regarding the velocity in their selected direction of choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urbano (US PG Pub. No. US 2007/0161904 A1, Jul. 12, 2007) - teaches transmission of unfocused ultrasound waves
Criton et al. (US Patent No. US 6,464,637 B1, Oct. 15, 2002) - teaches multiple aperture Doppler with angle correction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793